Order entered November 4, 2016




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01463-CV

                 CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH AND
                  CREDIT SUISSE SECURITIES (USA) LLC, Appellants

                                             V.

                          CLAYMORE HOLDINGS, LLC, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-13-07858-G

                                          ORDER
       We GRANT the November 1, 2016 motion for admission pro hac vice filed by Matthew

Shahabian. We DIRECT the Clerk of this Court to add Matthew Shahabian as counsel pro hac

vice for appellants.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE